I                                                                                           «or&lg,
                                                              1 9 CV 1052:
                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


      BEDFORD, FREEMAN & WORTH PUBLISHING
      GROUP, LLC d/b/a MACMILLAN LEARNING,
      CENGAGE LEARNING, INC., ELSEVIER INC.,
      MCGRAW-HILL GLOBAL EDUCATION
      HOLDINGS, LLC, and PEARSON EDUCATION,                    Civil Action No.
      INC.,

                     Plaintiffs,                               pee M] 1) TEMPORARY
                                                               RESTRAINING ORDER; 2)
             V.                                                ORDER TO SHOW CAUSE
                                                               WHY A PRELIMINARY
                                                               INJUNCTION SHOULD NOT
     DOES 1- 30 d/b/a ACESMALLS.COM,
                                                               ISSUE; 3) EXPEDITED
     ACETXT.COM, AONSKY.COM,
                                                               DISCOVERY ORDER; AND 4)
     BESTBOOKZ.MYSHOPIFY.COM,
                                                               ALTERNATE SERVICE ORDER
     BOOKFREELY.COM, BOOKSLITE.COM,
                                                               ("EXP ARTE ORDER")
     COLLEGESCLASS.COM,
     DIGITTEXTBOOK.COM, DURANBOOK.COM,
     EBOOKAIR.COM, EBOOKBROS.COM,
     EBOOKDUCK.COM, EBOOKHUNTERS.COM,
     EBOOKMORE.COM, EBOOKOUR.COM,
     EBOOKSEC.COM, ELIBCENTER.COM,
     ELIBCLASS.COM, ETEXTBOOKO.COM,
     ETEXTWORLD.COM, GLOOMALL.COM,
     GREATBUYSMARKET.NET, INST ANT-
     READING.COM, LIBRASTYLES.COM,
     LIGHTSTUDENT.COM, MEGATEXT4U.COM,
     NOVEBAY.COM, PANTHEREBOOK.COM,
     TIMPLAZA.COM, and W3EBOOK.COM,

                     Defendants.


                                          EXPARTEORDER

           Plaintiffs Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Leaming,

    Cengage Learning, Inc., Elsevier Inc., McGraw-Hill Global Education Holdings, LLC, and

    Pearson Education, Inc. (hereinafter, collectively, "Plaintiffs," and each a "Plaintiff') have moved
ex parte, pursuant to, inter alia, Federal Rules of Civil Procedure 64 and 65, the Copyright Act (17

U.S.C. § 502(a)), and N.Y. C.P.L.R. §§ 6201, et al., against Defendants Does 1-30 d/b/a

acesmalls.com,      acetxt.com,    aonsky.com,        bestbookz.myshopify.com,      bookfreely.com,

bookslite.com,      collegesclass.com,    digittextbook.com,     duranbook.com,       ebookair.com,

ebookbros.com,        ebookduck.com,     ebookhunters.com,      ebookmore.com,       ebookour.com,

ebooksec.com, elibcenter.com, elibclass.com, etextbooko.com, etextworld.com, gloomall.com,

greatbuysmarket.net, instant-reading.com, librastyles.com, lightstudent.com, megatext4u.com,

novebay.com pantherebook.com, timplaza.com, and w3ebook.com (hereinafter, collectively,

"Defendants," and each a Defendant"), for: 1) a temporary restraining order, 2) order to show

cause for preliminary injunction, 3) order authorizing expedited discovery, and 4) order

authorizing alternate service by electronic mail (the "Application"). Plaintiffs so move the Court

on the basis that Defendants are distributing, offering for sale, and/or selling unauthorized

electronic copies of Plaintiffs' copyrighted textbooks, as set forth in Plaintiffs' Complaint.

       The Court, having reviewed the Complaint, Memorandum of Law, supporting

Declarations, and all other papers submitted therewith, makes the following findings of fact and

conclusions of law:


                    FACTUAL FINDINGS AND CONCLUSIONS OF LAW

        1.       Plaintiffs are likely to succeed in showing that Defendants have infringed and are

continuing to infringe Plaintiffs' federally registered copyrights in connection with Defendants'

distribution, offering for sale, and/or sale of unauthorized electronic copies of Plaintiffs'

copyrighted textbooks ("Infringing eBooks"), including via websites located at, inter alia,

www .acesmalls.com, www.acetxt.com,          www.aonsky.com, www.bestbookz.myshopify.com,

www.bookfreely.com, www.bookslite.com, www.collegesclass.com, www.digittextbook.com,



                                                  2
www .duranbook.com,        www .ebookair.com,          www .ebookbros.com,     www .ebookduck.com,

www .ebookhunters.com, www.ebookmore.com, www.ebookour.com                       www.ebooksec.com,

www .elibcenter.com,      www .elibclass.com,       www.etextbooko.com,         www.etextworld.com,

www.gloomall.com, www.greatbuysmarket.net, www .instant-reading.com, www .librastyles.com,

www .lightstudent.com, www .megatext4u.com,             www .novebay.com     www .pantherebook.com,

www .timplaza.com, and www.w3ebook.com (the "Infringing Sites" or "Sites").

       2.      The distribution, offering for sale, and/or sale of pirated copies of Plaintiffs'

textbooks will result in immediate and irreparable injury to Plaintiffs if the requested relief is not

granted.

       3.      The balance of potential harm to Defendants by being prevented from continuing

to profit from their illegal and infringing activities if a temporary restraining order is issued is far

outweighed by the harm to Plaintiffs, their businesses, and the value associated with Plaintiffs'

copyrights if a temporary restraining order is not issued.

       4.      If Defendants are given notice of the Application, they are likely to secrete, conceal,

transfer, or otherwise dispose of the proceeds from their sales of Infringing eBooks.

        5.      Service on Defendants by electronic mail to the addresses used by Defendants to

conduct the business on their Infringing Sites, including distributing the Infringing e Books, is

reasonably calculated to provide actual notice of Plaintiffs' claims to Defendants.

        6.     Without the requested expedited discovery, Plaintiffs will not be able to determine

the true identities and locations of Defendants and, ultimately, proceed with their claims and obtain

any final relief to which they are entitled.




                                                   3
                                        ORDER TO SHOW CAUSE

         Based on the foregoing, it is HEREBY ORDERED that Defendants shall appear on

       lloa              2 2019.3'G r/pm.iconoom                               Q_   j(<           of the
/    United States District Court for the Southern District of New York at 500 Pearl Street ,½A10 9it)£1ss

     Ster±, New York, New York, to show cause why an order, pursuant to, inter alia, Federal Rules

     of Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), N.Y. C.P.L.R. §§ 6201, et

     al., and the Court's inherent equitable authority, should not be entered, pending resolution of this

     case or further order of this Court, granting Plaintiffs a preliminary injunction enjoining

     Defendants, their respective officers, agents, employees, and attorneys, and all those in active

     concert or participation with any of them who receive actual notice of the order, in a manner

     substantially similar to the relief provided herein.

            IT IS FURTHER ORDERED that Defendants' answering papers shall be filed and served

/ pon Plaintiffs' counsel, by email to steve@oandzlaw.com, on or before             _/VQy--le_2l,
     2019, and Plaintiffs' reply papers, if any, shall be filed and served on Defendants on or before

        [Ur 27              ,2or9
/                                TEMPORARY RESTRAINING ORDER
             IT IS HEREBY ORDERED, in accordance with Federal Rules of Civil Procedure 64 and

     65, the Copyright Act (17 U.S.C. § 502(a)), N.Y. C.P.L.R. §§ 6201, et al., and the Court's inherent

     equitable power to issue provisional remedies ancillary to its authority to provide final equitable

     relief, and no prior application having been granted, that:

             1.     Defendants, their officers, agents, employees, and attorneys, and all those in active

     concert or participation with any of them who receive actual notice of this Temporary Restraining

     Order, are enjoined from:

                    a)      Directly or indirectly infringing any copyrighted work that is owned


                                                       4
                      or exclusively controlled by any of Plaintiffs ("Plaintiffs'
                      Textbooks"), i.e., any copyrighted work published under any of the
                      imprints identified on Exhibit A to the Complaint (attached hereto
                      as Appendix A) (the "Imprints");

               b)     Copying, reproducing, downloading, distributing, uploading,
                      transmitting, displaying, selling, advertising, or otherwise
                      exploiting without authorization any of Plaintiffs' Textbooks;

               c)     Enabling, facilitating, permitting, assisting, soliciting, encouraging
                      or inducing others to copy, reproduce, download, distribute, upload,
                      transmit, display, sell, advertise, or otherwise exploit without
                      authorization any of Plaintiffs' Textbooks; and

               d)     Using, operating, maintaining, assisting, distributing, or supporting
                      any computer server, website, software, domain name, email
                      address, social media account, bank account, or payment processing
                      system in connection with the infringement of any of Plaintiffs'
                      Textbooks.

       2.      Defendants, their officers, agents, employees, and attorneys, and all those in active

concert or participation with any of them who receive actual notice of this Temporary Restraining

Order shall not transfer ownership or control of the websites or domain names associated with

Defendants' Infringing Sites without this Court's authorization.

       3.      Defendants, their officers, agents, employees, and attorneys, and all those in active

concert or participation with any of them who receive actual notice of this Temporary Restraining

Order, must imm ediately locate all accounts holding or receiving money or other assets owned,

connected to, associated with, held by, or transferred in connection with Defendants' Infringing

Sites or Defendants' sale of Plaintiffs' Textbooks ("Defendants' Accounts") and imm ediately

cease transferring, withdrawing, or otherwise disposing of any money or other assets in

Defendants' Accounts, and cease allowing such money or other assets in Defendants' Accounts to

be transferred, withdrawn, or otherwise disposed of pending further order of this Court.

Defendants' Accounts include but are not limited to: (a) Defendants' accounts in connection with

PayPal Inc., Stripe, Inc., Apple Pay, and other providers of payment processing services to the


                                                 5
Infringing Sites; and (b) Defendants' accounts with banks, financial institutions, or payment

processing companies ("Financial Institutions") that have received money or other assets from

Defendants' Accounts or otherwise received sales proceeds from Defendants or the Infringing

Sites.

         4.     Defendants, their officers, agents, employees, and attorneys, and all those in active

concert or participation with any of them with actual notice of this Temporary Restraining Order,

shall not begin or continue to operate any website or other e-comm erce business that offers for

sale, sells, or otherwise distributes electronic copies of textbooks, books, or journals without

disclosing    at least   seven    (7)   days   in   advance   to   Plaintiffs'   counsel,   by   email   to

steve@oandzlaw.com, the domain name, website location, and/or URL of such website or e-

comm erce business.

         IT IS FURTHER ORD ERE D that this Temporary Restraining Order shall remain in

effect for fourteen (14) days unless extended by order of the Court.




         IT IS FURTHER ORD ERE D that upon two (2) business days' written notice to the Court

and Plaintiffs' counsel, any Defendant or restrained third party may appear and move for the

dissolution or modification of the provisions of this Temporary Restraining Order upon an

appropriate evidentiary showing.


                                 EXPEDITED DISCOVERY ORDER

         Sufficient cause having been shown, IT IS HEREBY ORDERED that within two (2) days

of receiving actual notice of this Ex Parte Order, any individual or entity providing services to

Defendants' Infringing Sites, or to Defendants in connection with the reproduction, distribution,



                                                     6
downloading, storage, transmittal, sale, and/or advertisement for the sale of Plaintiffs' Textbooks,

shall provide to Plaintiffs' counsel, via email to steve@oandzlaw.com, written disclosure of the

following information, regardless of whether such information physically resides in the U.S. or

abroad:

                a)     All names, physical addresses, email addresses, and Internet
                       Protocol ("IP") addresses associated with Defendants or the
                       Infringing Sites;

                b)     Any other websites or domain names associated with or related to
                       Defendants or the Infringing Sites, along with all names, physical
                       addresses, email addresses, and IP addresses associated with such
                       websites and/or domain names;

                c)     Account statements and/or details for Defendants' Accounts with
                       Financial Institutions, including account balances, complete account
                       numbers, and all names, physical addresses, email addresses, and IP
                       addresses associated with Defendants' Accounts.

                             ALTERNATE SERVICE ORDER
          Sufficient cause having been shown, IT IS HEREBY ORDERED that, pursuant to Federal

Rule of Civil Procedure 4(f)(3) and N.Y. C.P.L.R. § 308, service of process may be made on and

shall be deemed effective as to Defendants, by email to Defendants' email addresses associated

with the Infringing Sites as identified in Appendix B hereto ("Defendants' Email Addresses").

       IT IS FURTHER ORDERED that Plaintiffs may carry out alternate service of process as

ordered herein by providing Defendants with a link to a File Transfer Protocol ("FTP") or other

type of secure file-transmittal site to access .pdf copies of: 1) this Ex Parte Order; 2) the Summons

and Complaint; and 3) all papers filed in support of Plaintiffs' Application.

       IT IS FURTHER ORDERED that Plaintiffs shall provide notice ofthis Ex Parte Order and

Plaintiffs' papers in support of the Application to Defendants' Email Addresses within three (3)

days of disclosure of Defendants' Accounts with Financial Institutions as provided in the

Expedited Discovery Order, but in no event later than ten (10) days from the date of this Ex Parte


                                                 7
    Order. Plaintiffs shall file proof of such service on the case docket within two (2) days of making

    such service.




/   It is SO ORDERED this(> ~day of November, 2019, at': f> a:,s./p.m.




                                           UNITED STATES       DISTRIT
                                            fe L




                                                     8
